SUGG, Justice
(dissenting):
I dissent because a conviction should not be reversed simply because an attorney be*426comes “completely flustered” by the testimony of a witness. When the state questioned the attorney’s former client about her participation in the robbery for which defendant was being tried, no contemporaneous objection was made when the witness charged her attorney with destroying evidence. Neither was a motion for a mistrial made.
Following defendant’s conviction, a motion for a new trial was presented by another attorney. No suggestion was made in the motion for a new trial and none is made on appeal that the defendant had any defense whatever; therefore, I would affirm.
WALKER, J., joins in this dissent.